Citation Nr: 0000199	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for dermatophytosis of 
both feet and the groin area, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which continued a 10 percent 
disability rating for dermatophytosis of both feet and the 
groin area and which denied service connection for PTSD.  The 
Board addresses the dermatophytosis evaluation in the REMAND 
section of this decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD is plausible because supporting evidence includes a 
diagnosis linked to a claimed in-service stressor.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996).  In determining whether a claim is well grounded, 
the truthfulness of the evidence is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In this case, the claims file includes a diagnosis of PTSD, 
unverified allegations of an in-service stressor and an 
ostensible nexus between the two.  A well-grounded service 
connection claim for PTSD has been submitted when there is 
"[1] medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and [3] medical 
evidence of a nexus between service and the current PTSD 
disability."  Cohen v. Brown, 10 Vet. App. 128, 137 (1997) 
(citations omitted).  Therefore, the Board finds the 
veteran's claim to be plausible and, accordingly, well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

However, establishing service connection for PTSD requires a 
greater evidentiary showing than that necessary to well-
ground the claim.  Establishing service connection for PTSD 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in- service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen, 10 Vet. 
App. at 138.  

The Board notes further that prior to March 7, 1997, 
governing regulations provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki, 6 Vet. App. at 98 (citations omitted).  
The requisite additional evidence may be obtained from 
sources other than the veteran's SMRs.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table).

Although the Board has determined that the veteran has 
presented a well-grounded claim for service connection for 
PTSD, the Board also finds that additional factual 
development is necessary to provide the veteran with 
assistance required by the VA duty to assist.  See 38 
U.S.C.A. § 5107(a).  The Board addresses this matter in the 
REMAND portion of this decision.


ORDER

The appeal is granted only to the extent that the Board finds 
the claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

In written statements and in October 1999 Board hearing 
testimony the veteran claims to have served a tour of duty as 
a combat engineer in Vietnam.  He further claims that he 
participated in several combat operations against the enemy 
including Operation "Pickens Forest."  The veteran asserts 
that his duties included locating and disabling enemy mines, 
mortar shells, bombs and other explosives and setting similar 
devices for use against the enemy.  The veteran further 
states that in 1969 he saw two small Vietnamese children 
blown up by a 20 pound C4 charge that he had set outside LZ 
Baldy.

Service personnel records confirm that the veteran's active 
Marine service included a tour of duty as a combat engineer 
in Vietnam during 1969 and 1970.  The records also confirm 
that the veteran participated in operations against the enemy 
including Operation "Pickens Forest."  However the records 
do not establish the extent of his combat activity, if any, 
or verify an alleged stressor incident involving children's 
deaths.

Evidence associated with the claims files also includes 
December 1997 and March 1999 letters from the Marine Corps 
Personnel Management Support Branch (MMSB) to the RO.  These 
letters state that there was insufficient information upon 
which to base a search for records which might verify the 
alleged stressor incident involving deaths of Vietnamese 
children.  The MMSB explained that Vietnam era records are 
often incomplete and that incidents involving the deaths of 
Vietnamese civilians were extremely difficult to verify 
because they were seldom documented.  Nevertheless, the MMSB 
suggested that command chronologies pertaining to the 
veteran's Marine unit should be available from the Marine 
Corps Historical Center at the Navy Yard in Washington, D.C. 
(Historical Center).  The Board finds that although records 
of the veteran's claimed stressor may be unavailable, records 
available from the Historical Center may be sufficient to 
determine whether the veteran's unit was engaged in combat 
during the time he served and could corroborate the incidents 
set forth in letters, described below, sent by the veteran to 
his mother.  Therefore, the RO should attempt to obtain these 
records from the Historical Center.

The Board notes further that evidence associated with the 
claims files includes copies of letters, several of which are 
dated in 1969 and 1970, purporting to be from the veteran 
while in Vietnam to his family at home in the U.S.  These 
letters describe in sometimes vivid detail the veteran's 
proximity to combat and his activities against the enemy, 
specifically including participation in Operation "Pickens 
Forest."  While the letters do not mention an incident 
involving children, the Board notes that the information 
provided in the letters may be of sufficient detail such that 
verification by the proper sources would be possible.  The 
Board observes that some of the letters do not contain 
complete dates.  In this regard, and in order to assist the 
proper authorities in verifying some of the incidents, the RO 
should request that the veteran submit the original envelopes 
with the postmarks or other documents in an effort to help 
pinpoint the approximate dates of the various reported 
incidents.

During his Board hearing the veteran also testified that his 
service-connected skin disorder was more severe than is 
contemplated by the currently assigned 10 percent disability 
rating.  He acknowledged that manifestations of his skin 
disorder waxed and waned, that they flared up in warm and 
humid weather and were much less severe in cold weather.  He 
contends, in essence, that his last VA skin examination was 
inadequate because it took place in November 1997 while his 
symptomatology was minimal.  The Board finds some force to 
this argument especially in light of a VA examination during 
the summer of 1971 which appears to have identified more 
severe symptomatology than was evident during the more recent 
winter examination.  The Board also notes direction from the 
Court on the adequacy of VA examinations and the duty to 
assist.  See Ardison v. Brown, 6. Vet. App. 405, 407-408 
(1994) (examination of a disorder characterized by remission 
and recurrence must address the frequency and duration of 
outbreaks and their appearance and virulence during the 
outbreaks).  Therefore, the RO should arrange for examination 
of the veteran's skin disorder during one of the flare-ups.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request that the 
veteran identify all sources of recent 
medical treatment received for PTSD and 
his skin disorder, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should request that the 
veteran provide copies of envelopes with 
the postmarks corresponding to the 
letters sent from him to his family in 
1969 and 1970, or provide other evidence 
confirming the exact dates of each of the 
letters.  The veteran should be asked to 
provide specific details of the events 
reported in the letters, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail, if possible.

3.  The RO should forward the additional 
information received from the veteran 
including the letters submitted to the 
Board in October 1999 (along with copies 
of his service personnel records, and any 
other records relevant to the PTSD claim) 
to the office of the Commandant of the 
Marine Corps, which should be requested 
to investigate and attempt to verify the 
alleged stressors.  The RO should also 
request that the Marine Corps Historical 
Center at the Washington Navy Yard in 
Washington, D.C. provide command 
chronologies pertaining to the veteran's 
Marine unit to determine whether his unit 
engaged in combat while he served in the 
unit in Vietnam.

4.  Following receipt of a response from 
the Commandant of the Marine Corps, the 
Marine Corps Historical Center, or any 
and all other entity(ies) contacted, the 
RO should prepare a report detailing the 
nature of any combat action (to which a 
purported stressor is related) and/or 
specific stressful event(s) established 
by the record, associate the report with 
the record, and proceed with the 
development requested in paragraph 5, 
below.  

5.  After the above development is 
completed, the veteran should be examined 
by a psychiatrist to determine whether 
the veteran currently suffers from 
service-related PTSD.  All tests and 
studies deemed necessary by the examiner 
should be accomplished, and all clinical 
findings should be reported in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner.  However, the examiner is 
instructed that only the corroborated 
combat action/stressor(s) referred to in 
the report referred to paragraph 3 may be 
relied upon in determining whether the 
veteran currently has PTSD due to 
military service.  If a diagnosis of PTSD 
is deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.  Similarly, if a 
diagnosis of another type of psychiatric 
illness is deemed appropriate, whether in 
lieu of or in addition to PTSD, the 
examiner should explain the basis for the 
diagnosis, as well as comment upon the 
relationship, if any, between that 
diagnosis and service as well as its 
relationship, if any, to PTSD.  The 
report of the examination must include 
the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

6.  The RO should schedule the veteran 
for a VA dermatological examination of 
his service-connected skin disorder 
during an active stage in order to 
determine the nature and severity of this 
service-connected dermatophytosis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
describe all exudation, itching, or 
lesions, and whether there is ulceration, 
extensive exfoliation, crusting, or 
systemic manifestations, as well as any 
other manifestations of such disorder.  
If the manifestations are not present, 
the examiner should so indicate.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.

7.  The RO should review the examination 
reports to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.


Thereafter, the RO should readjudicate the veteran's claims 
for service connection for PTSD and for an increased rating 
for dermatophytosis of both feet and the groin area.  If the 
RO denies the benefits sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion as to 
the merits of the case.  Although the veteran need not take 
further action until so notified by the RO, the veteran may 
submit to the RO additional evidence and argument pertaining 
to this remand.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

